UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 14-6234


GEORGE JUNIOR GREEN,

                Petitioner - Appellant,

          v.

HAROLD W. CLARKE, Director of the Virginia Department of
Corrections,

                Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.    Rebecca Beach Smith, Chief
District Judge. (2:13-cv-00091-RBS-TEM)


Submitted:   June 27, 2014                 Decided:   October 16, 2014


Before NIEMEYER, KING, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


George Junior Green, Appellant Pro Se.           Craig Stallard,
Assistant Attorney General, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              George      Junior    Green         seeks       to    appeal         the     district

court’s    order     accepting      the      recommendation              of    the       magistrate

judge    and     denying       relief   on     his       28    U.S.C.          §    2254      (2012)

petition.       The order is not appealable unless a circuit justice

or    judge    issues     a    certificate        of   appealability.                    28   U.S.C.

§ 2253(c)(1)(A) (2012).             A certificate of appealability will not

issue     absent     “a       substantial      showing             of    the       denial     of   a

constitutional right.”             28 U.S.C. § 2253(c)(2) (2012).                         When the

district court denies relief on the merits, a prisoner satisfies

this    standard     by    demonstrating          that    reasonable               jurists     would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                 Slack v. McDaniel, 529 U.S. 473,

484    (2000);     see    Miller-El     v.    Cockrell,            537    U.S.       322,     336-38

(2003).        When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the petition states a

debatable claim of the denial of a constitutional right.                                      Slack,

529 U.S. at 484-85.

              We have independently reviewed the record and conclude

that Green has not made the requisite showing.                                 Accordingly, we

deny a certificate of appealability, deny leave to proceed in

forma pauperis, and dismiss the appeal.                            We dispense with oral

argument because the facts and legal contentions are adequately

                                              2
presented in the materials before this court and argument would

not aid the decisional process.

                                                      DISMISSED




                                  3